Opinion by
Keefe, J.
At the trial the record before the single judge, sitting in reappraisement, was admitted in evidence. The president of the importing firm herein testified that he had consulted with other buyers of furs in New York and had instructed his brokers to consult with the appraiser before entering the merchandise and he had no cause to believe that the entered prices were lower than the value of the merchandise, had never misrepresented or concealed any of the facts, and had no intention of defrauding the revenue. On the record presented the court was of the opinion that the petitioner in making entry acted in good faith and that a full and candid disclosure was made of all the facts in his possession concerning the value of the merchandise at the time of entry. The petition was therefore granted.